DETAILED ACTION
Claim 28 was amended.
Claims 28 and 31-38 are pending.

Priority
The instant application, filed March 15, 2018 Claims Priority from Provisional Application 62/471,484, filed March 15, 2017.

Claim Rejections - 35 USC § 103
(Maintained)
Claims 28 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al. WO 2012/081031 published June 2012; Zhang et al. US 2015/0152099 published June 2015; Bourezg et al. “Structural elucidation of two photolytic degradation products of tetrabenazine,” Journal of Pharmaceutical and Biomedical Analysis 91 (2014) 138– 143; FDA Guidance to Industry, “Q7 Good Manufacturing Practice Guidance for Active Pharmaceutical Ingredients,” September 2016; and Malik et al. “HPLC: An Analytical Technique for Pharmaceutical Validation of Omeprazole,” Journal of Engineering, Computers & Applied Sciences, Volume 2, No.10, October 2013; and Sommer et al. US 2016/0222008 A1 published August 4, 2016.
Claim 28 is directed towards a process for preparing a deutetrabenazine drug product which has “no more than 0.4 area % of an undesirable impurity “Compound 2” which comprises the steps of “obtaining a deutetrabenazine drug substance” and “admixing the deutetrabenazine drug substance with an excipient.” The impurity profile is based on a determination by an HPLC Therefore the process is three steps; obtaining the pure API, determining the purity of the API by HPLC, and mixing the API with an excipient.
For background information, deutetrabenazine (a known drug compound) is the deuterated version of another known drug compound, tetrabenazine. Both drugs are known, i.e. old compounds. Both drugs are synthesized in the same method, and both drugs are used to treat the same diseases. The only difference is the deuteration of the methyl groups. See Figure 1.
FIGURE 1

    PNG
    media_image1.png
    149
    428
    media_image1.png
    Greyscale

Tripathi details the synthesis of tetrabenazine. Page 4.

FIGURE 2

    PNG
    media_image2.png
    227
    877
    media_image2.png
    Greyscale

Tripathi teaches U.S. patent publication no. 2008/0167337 discloses a process for the preparation of tetrabenazine compound of structural formula I wherein 6,7-dimethoxy-3,4-dihydroisoquinoline compound of structural formula VII is reacted with 3-dimethylaminomethyl-5-methyl-hexan-2-one methiodide compound of structural formula VIII to get crude tetrabenazine compound. The crude tetrabenazine compound was purified by employing flash column chromatography technique and further recrystallized from ethyl acetate and hexane solvents.
Tripathi also teaches a newer method in Figure 3.
FIGURE 3

    PNG
    media_image3.png
    194
    867
    media_image3.png
    Greyscale

Tripathi also teaches impurities formed in the process including: 
    PNG
    media_image4.png
    181
    236
    media_image4.png
    Greyscale

This impurity is noted on page 10, stating, “[a]further object of the present invention is to provide substantially pure tetrabenazine compound of structural formula I having less than 0.15% weight / weight of compounds of structural formula XI, XII, XIII, XIV, XV, XVI, XXVII, XXVIII and XXIX.”
Tripathi also teaches “[a] further object of the present invention is to provide tetrabenazine compound of structural formula I having equals to or more than 99.5 % purity as determined by HPLC technique.”
The difference between claim 28 and the teaching of Tripathi is the simple substitution of tetrabenazine for deutetrabenazine and formulating the drug. These compounds are known in the art as equivalents, as deutetrabenazine is known as the deutero version of tetrabenazine. This is shown in the Zhang reference. Also, Tripathi doesn’t teach the specific impurity Compound 2.
Zhang is brought in to show that deutetrabenazine is synthesized in the same fashion as tetrabenazine (and the same exact process as the instant Specification). This is seen clearly in the claim set. Zhang’s claim 10, and claim 24 detail the same process as taught by Tripathi. The only difference is the starting material with the deuteration. Zhang states that deutetrabenazine is a deuterated analog of tetrabenazine which has improved pharmacokinetic properties when compared to the non-deuterated drug and is currently under clinical development. U.S. Pat. No. 8,524,733. Again showing a equivalence in the art. Zhang teaches synthesis of deutetrabenazine in HPLC purity of 99.9% purity, see Table 30 Exp. No. 2. This synthetic method is identical to that of the instant Specification. As such the API produced by Zhang would appear to be identical to that of the instant Application. As such the product would inherently include Compound 2. 
Bourezg is brought in to show that tetrabenazine is known to degrade to form the non-deuterated version of compound 2, see Figure 3 Page 141.

    PNG
    media_image5.png
    283
    471
    media_image5.png
    Greyscale

Bourezg lends support and suggests therefore that one would look to investigate the API for degradation, that one would look to see is “Compound 2” would form, as such indicating poor handling of the API and degradation.
FDA Guidance is brought in to show that active pharmaceutical ingredients must be manufactured using good manufacturing processes (GMP) and the material must be analyzed for impurities and control of the synthetic process. GMP requires validation.
Malik is brought in to give a specific example how validation is used on APIs, in this case omeprazole, as this is required to give the drug to people. 
The last reference, Sommer is brought in to show that the API (deutetrabenazine) has been formulated into an excipient. Note Figure 1, as to how the process is done. Moreover, looking at the DSC, Figure 8; one can see the high purity of the starting API.
A person of ordinary skill in the art would have a reasonable expectation of success in preparing (synthesis), analyzing deutetrabenazine, and formulating just as tetrabenazine was/is prepared and analyzed; as this is a simple substitution of one known drug substance for a known equivalent. Moreover, the compounds are made in similar fashion and as such similar impurities would be obvious, moreover one would predict that the two compounds degrade in a similar fashion as well. Therefore, the instant invention was prima facie obvious at the time of filing as the references clearly teach arriving at an API with high purity and formulating that API.
Response to Arguments: Applicants main argument is that compound 2 is not taught in the art, and that one would not arrive at the threshold of 0.15% area for the compound. The problem with this line of argument is simple, the exact same process the Applicant is using is a known process in the art. Therefore, the process will produce the exact same composition of matter. As such the inclusion of compound 2 at a reduced level is inherent to the process performed by Zhang. 
Inherency refers to a characteristic, property, or feature that would necessarily have been present when practicing the prior art but that is not expressly disclosed. Inherency does not require recognition at the time of invention that the inherent feature was present, only that the feature necessarily would have been present. Since the process of producing the active ingredient is identical, the product is identical. Therefore, Applicant’s claimed active with a low amount of Compound 2 is taught in the art, even if the art did not recognize the inclusion of the impurity. The recognition is not required for inherent obviousness.
See, Santarus, Inc. v. Par Pharms., Inc., 694 F.3d 1344 (Fed. Cir. 2012) in which the Federal Circuit held that a specified formulation would have been obvious and that the specific serum concentrations recited in the claims were the natural or inherent result of administering the obvious formulation. The court stated: "[A]n obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations."
Also see In re Kao, 639 F.3d 1057 (Fed. Cir. 2011), in which the Federal Circuit held that even though the claimed controlled-release formulation and its associated food effect were not disclosed the in prior art, the formulation would have been obvious and the claimed food effect was an inherent property of the obvious formulation.
At this point, based on the teaching of Zhang, one would simply produce the API, deutetrabenazine in > 99.5% purity (as taught by Zhang), analyze the API as a standard practice on a standard C18 column (as taught by Zhang, Tripathi, and Malik), and formulate the API in a generic excipient (as taught by Sommer) and arrive at the instant invention. This formulation would inherently be stable for storage and include Compound 2 in a reduced amount.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28 and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 10-17, and 26-34 of copending Application No. 16/582,362 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both are directed to pharmaceutical compositions of deutetrabenazine. Mainly, as any pharmaceutical composition will require analytical testing by standard methods, this is at once envisaged.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629